Title: To George Washington from Peterson & Taylor, 18 April 1788
From: Peterson & Taylor
To: Washington, George



Honoured Sir
Alexandria Apl 18th 1788

We have the pleasure to inform you that by Capt. Levingston you will receive the Bill of Scantlin compleat together with 2300 feet of 1¼ In. Plank as well 1300 feet of 1 In. D[itt]o all of which we flatter ourselves will meet your approbation as theire hath been nothing lacking on our part to have it procured in the best mannor theire will be still wanting some 2 In. Plank which shall be forwarded immediately the Vesel not being large enoug to bring the Quantity at once the 1¼ is well seasoned but Quartered, broader could not be had seasoned. Theirefore we hope this will answer your purpose as well you will please to direct the Scipper whare to discharge that he may not be detaind longer than necessary. permit us to Subscribe Your very Hume St

Peterson & Taylor

